Opinion by
Dallinger, J.
In accordance with stipulation of counsel and on the authority of United States v. Oppleman (25 C. C. P. A. 168, T. D. 49271) and Abstract 42039 aneroid barometers and hair hygrometers were held dutiable at 27M percent under paragraph 372, and thermometers and weather sets were held dutiable as household utensils at 40 percent under paragraph 339. Altimeters were held dutiable as surveying instruments at 40 percent under paragraph 360. American Paulin System v. United States (T. D. 49221) followed.